--------------------------------------------------------------------------------

Exhibit 10.21


 
RESTRICTED STOCK AWARD (FORM S.C.) COVER SHEET


UNDER THE
ANHEUSER-BUSCH COMPANIES, INC.
1998 INCENTIVE STOCK PLAN


AWARD INFORMATION
 
AWARDED TO
Award Date
Number of Shares of
Restricted Stock
SAP ID Number
 
 
 
 
   



AGREEMENT


This Restricted Stock Award (Form S.C.) Cover Sheet (the “Restricted Stock Cover
Sheet”) and the Standard Restricted Stock Form Agreement (Version 11/06 Form
S.C.) (the “Standard Restricted Stock Form”), which is incorporated herein by
this reference, together constitute a single Restricted Stock Agreement (this
“Restricted Stock Agreement”) under the Anheuser-Busch Companies, Inc. 1998
Incentive Stock Plan (the “Plan”). This Restricted Stock Agreement is between
Anheuser-Busch Companies, Inc. (the “Company”) and the person named above under
the caption “Awarded To” (the “Recipient”). By signing below, Recipient accepts
the Restricted Stock awarded under this Restricted Stock Agreement, agrees to be
bound by the terms of this Restricted Stock Agreement, and acknowledges that
he/she has received, read, and understands a complete copy of the Standard
Restricted Stock Form which is part of this Restricted Stock Agreement.
Recipient understands that he/she may request another copy of the Standard
Restricted Stock Form from the Company as long as this Restricted Stock
Agreement remains outstanding.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT APPLIES TO ALL
DISPUTES RELATED TO THIS AGREEMENT, AND MAY BE ENFORCED BY THE PARTIES.
 
In witness whereof, the Company and the Recipient have executed this Restricted
Stock Agreement in duplicate as of its Award Date.
 
Anheuser-Busch Companies, Inc.
 
By:_________________________________
 
By:_________________________________
                       Vice President
 
                                 Recipient


1

--------------------------------------------------------------------------------



STANDARD RESTRICTED STOCK FORM AGREEMENT
(VERSION 11/06, FORM S.C.)
UNDER THE ANHEUSER-BUSCH COMPANIES, INC.
1998 INCENTIVE STOCK PLAN


This Standard Restricted Stock Form Agreement (Version 11/06, Form S.C.) (the
“Standard Restricted Stock Form”), and the completed, executed Restricted Stock
(Form S.C.) Cover Sheet (the “Cover Sheet”) which specifically incorporates this
Standard Restricted Stock Form by reference, together constitute a single
Restricted Stock Agreement (this “Restricted Stock Agreement” or this
“Agreement”) under the Anheuser-Busch Companies, Inc. 1998 Incentive Stock Plan
(the “Plan”). This Restricted Stock Agreement is between Anheuser-Busch
Companies, Inc., a Delaware corporation (the “Company”), and the person
designated on the Cover Sheet under the caption “Awarded To” (the “Recipient”).
The parties agree as follows:
 
Section 1.  AWARD. In conformity with the Plan, the provisions of which are
incorporated herein by this reference, and pursuant to action by the
Compensation Committee which administers the Plan (the “Committee”), the Company
hereby awards to the Recipient all rights, title and interests in the record and
beneficial ownership of the number of shares of Restricted Stock set forth on
the Cover Sheet under the caption “Number of Shares of Restricted Stock,”
subject to the restrictions, terms and conditions described below. The award
hereunder is made as of the Award Date set forth on the Cover Sheet (the “Award
Date”). Recipient agrees to be bound by all of the terms, provisions, conditions
and limitations of the Plan and this Restricted Stock Agreement. All capitalized
terms have the meaning set forth in the Plan unless otherwise specifically
provided. All references to specified sections pertain to sections of this
Restricted Stock Agreement unless otherwise specifically provided.


Section 2.  TERMS AND CONDITIONS OF RESTRICTED STOCK


(a)  The restrictions on the Restricted Stock set forth in Section 11 hereof
shall lapse, and the Restricted Stock will cease to be Restricted Stock on the
earlier of:
 

 
(i)
the first business day following the “Committee Certification Date” (assuming
the “Company TSR” and its “TSR Quartile Ranking” are within the “Top Quartile”
or the “Middle Quartiles” as those quoted terms are hereinafter defined) and
only with respect to the number of shares determined by multiplying

 

 
a.
the number of shares of Restricted Stock set forth on the Cover Sheet under the
caption “Number of Shares of Restricted Stock” (unless such number of shares is
adjusted to a number of shares (the “Adjusted Shares”) pursuant to Section 2(b)
or Section 2(c) hereof in which case the Adjusted Shares shall be multiplied),
by

 

 
b.
the percentage determined pursuant to Section 2(e) below; or

 
2

--------------------------------------------------------------------------------


 

 
(ii)
the occurrence of an Acceleration Date (as defined in the Plan) with respect to
all shares of Restricted Stock, unless the Restricted Stock is earlier forfeited
pursuant to Section 6 below.

 
(b)  If any of the events listed in Section 2(b)(i)-(iv) shall occur with
respect to Recipient on or prior to the Committee Certification Date, the
Adjusted Shares shall equal the number of shares of Restricted Stock set forth
on the Cover Sheet under the caption “Number of Shares of Restricted Stock”)
multiplied by a fraction, the numerator of which is the number of full months
elapsed since January 1, 2007 (but not more than 36) through the date of the
earliest to occur of any of the events listed in (i)-(iv) below in this Section
2(b), and the denominator of which is 36:
 

 
(i)
the Recipient’s employment is terminated as a result of Disability;

 

 
(ii)
the Recipient’s Death;

 

 
(iii)
the Recipient voluntarily terminates his or her employment due to Retirement; or

 

 
(iv)
the Recipient’s employment is involuntarily terminated by any of the Company, a
Subsidiary, or an Affiliate because of a sale of a Subsidiary or Interest in an
Affiliate, or a sale of assets of any business operation owned by the Company, a
Subsidiary or an Affiliate, or because of a liquidation, shutdown, spin-off,
distribution, reorganization, reduction in force, lay-off or similar event and
the Recipient is not contemporaneously hired by another of the Company, a
Subsidiary or an Affiliate.

 
(c)  If Recipient commences an Employer-authorized leave of absence (a “Leave of
Absence”) on any date prior to January 2, 2010 (the “Leave of Absence
Commencement Date”) he or she shall be deemed to remain employed by the Employer
for purposes of Section 6(a) if the Recipient returns to active service within
two years after the Leave of Absence Commencement Date. If Recipient is on a
Leave of Absence at any time during the Performance Period and either:
 

 
(i)
returns to active service within two years after the Leave of Absence
Commencement Date, or

 

 
(ii)
is on a Leave of Absence the duration of which, as of January 2, 2010 is not
more than two years measured from the Leave of Absence Commencement Date,

 
the Adjusted Shares shall equal the number of shares of Restricted Stock set
forth on the Cover Sheet multiplied by a fraction, the numerator of which is 36
minus the number of full months of the Leave of Absence and the denominator of
which is 36.
 
(d)  The Committee may, in its discretion, waive or modify to the benefit of the
Recipient the provision set forth in Section 6(a) requiring forfeiture of
Restricted Stock in the circumstances described therein, provided the waiver or
modification occurs before any forfeiture under Section 6(a).
 
3

--------------------------------------------------------------------------------


 
(e)  The percentage determined pursuant to this Section 2(e) shall be the
Restricted Stock Vesting Percentage shown in the table below opposite the
Company TSR Quartile Ranking.
 

 
(i)
The “S&P 500” shall mean the Standard & Poor’s S&P 500 Stock Index© on the first
day of the “Performance Period” as hereinafter defined.

 

 
(ii)
An “S&P 500 Company” shall mean each company (but only those companies) that
comprises the S&P 500 on the first day of the Performance Period.

 

 
(iii)
The “S&P 500 TSR Comparison Group” shall mean, collectively, all of the S&P 500
Companies for which information is reasonably available on and as of the last
day of the Performance Period sufficient to calculate such company’s TSR. If the
information required to calculate any such company’s TSR is not reasonably
available for any reason (including but not limited to (A) the removal of the
S&P 500 Company from the S&P 500 due to its merger with and into another company
so that the S&P 500 Company is not the survivor, (B) the acquisition of the S&P
500 Company by another company, (C) the restructuring of the S&P 500 Company, or
(D) the S&P 500 Company becoming privately held), the S&P 500 Company will be
removed from the S&P 500 TSR Comparison Group. It is not the intention of this
section to exclude companies that drop out of the S&P 500 due to financial
failure (for example, bankruptcy filing).

 

 
(iv)
The “Performance Period” shall mean that period beginning January 1, 2007, and
ending January 2, 2010.

 

 
(v)
“TSR” shall mean an S&P 500 Company’s total shareholder return, which will be
calculated by dividing (i) the sum of (A) the cumulative amount of the S&P 500
Company’s dividends for the Performance Period, assuming same day reinvestment
into the common stock of the S&P 500 Company on the ex-dividend date, and (B)
the share price of the S&P 500 Company’s common stock at the end of the
Performance Period minus the share price at the beginning of the Performance
Period, by (ii) the price of a share of the S&P 500 Company’s common stock at
the beginning of the Performance Period. TSR will be adjusted for stock
dividends, stock splits, spin-offs and other corporate changes having similar
effect in a manner consistent with the calculation approach used by Standard &
Poor’s in the calculation of the S&P 500 total shareholder return.

 

 
(vi)
The Company’s Treasury Department or its authorized agent will calculate the TSR
of each company comprising the S&P 500 TSR Comparison Group (including the
Company’s TSR) at and as of the end of the Performance Period to determine the
Company’s TSR quartile ranking (the “TSR Quartile Ranking”) within the S&P 500
TSR Comparison Group. The Company’s Treasury Department shall make all required
calculations promptly following the end of the Performance Period and upon
completing such calculations it shall promptly provide them to an independent
registered public accounting firm in sufficient detail to enable the independent
registered public accounting firm to verify and confirm each and every
calculation made by the Company’s Treasury Department or its authorized agent.

 
4

--------------------------------------------------------------------------------


 

 
(vii)
Not later than January 31, 2010, the independent registered public accounting
firm shall provide a letter to the Committee certifying the Company’s TSR and
its TSR Quartile Ranking.

 

 
(viii)
The Committee shall certify in writing the Company’s TSR and the Company’s TSR
Quartile Ranking (the “Committee Certification”). Notwithstanding anything to
the contrary, the Committee, in exercising its discretionary fiduciary
authority, may accept or reject the calculations made by the Company’s Treasury
Department and the certification by the independent registered public accounting
firm, and may reduce the number of shares of Restricted Stock awarded to the
Recipient based on any information available to the Committee, including but not
limited to information not publicly available at the end of the Performance
Period or a restatement of any prior year’s financial statements of the Company
or of any other S&P 500 Company. Neither the Company’s TSR nor its TSR Quartile
Ranking will be conclusive unless and until the Company issues the Committee
Certification, the date of which is referred to hereinafter as the “Committee
Certification Date.”

 

 
(ix)
The Company’s TSR will be in the Top Quartile of S&P 500 Companies comprising
the S&P 500 TSR Comparison Group if the Company is among the top 25% of S&P 500
Companies comprising the S&P 500 TSR Comparison Group having the highest TSR
over the Performance Period (the “Top Quartile”). The Company’s TSR will be in
the Bottom Quartile of S&P 500 Companies comprising the S&P 500 TSR Comparison
Group if the Company is among the bottom 25% of S&P 500 Companies comprising the
S&P 500 TSR Comparison Group having the lowest TSR over the Performance Period
(the “Bottom Quartile”). The Company will be in the Middle Quartiles of S&P 500
Companies comprising the S&P 500 TSR Comparison Group if the Company is neither
among the Top Quartile nor among the Bottom Quartile (the “Middle Quartiles”).

 
Company TSR
Quartile Ranking
 
Restricted Stock Vesting
Percentage
Top Quartile
 
100%
Middle Quartiles
 
80%
Bottom Quartile
 
0%



5

--------------------------------------------------------------------------------


 
(f)  For the purposes of calculating prorations based on the number of full
months as set forth in Sections 2(b) and (c) hereof, the number of months shall
be (i) rounded up to the nearest full month if the event causing the calculation
occurred on or after the fifteenth day of the subject month or (ii) rounded down
to the nearest full month if the event causing the calculation occurred prior to
the fifteenth day of the subject month.


Section 3.
BOOK ENTRY; DELIVERY OF SHARES AFTER LAPSE OF RESTRICTIONS.

 
(a)  The Recipient appoints Mellon Investor Services, LLC (the “Agent”), as
agent for the purpose of receiving the Restricted Stock awarded pursuant to
Section 1 and directs the Agent to hold the Restricted Stock in book entry form
under the terms of and subject to the conditions of this Agreement. The
Recipient agrees that the Agent shall be empowered to take any action necessary
to retransfer to the Company any shares of forfeited Stock pursuant to Section 6
of this Agreement.
 
(b)  The Company shall transfer, or cause to be transferred, the Restricted
Stock to a book entry account registered in the name of the Recipient and held
by the Agent as soon as practicable after the Award Date, subject to execution
by both parties of this Restricted Stock Agreement. The Company and the
Recipient agree that the transfer of such Restricted Stock pursuant to this
Section 3(b) shall constitute the legal equivalent of delivery to the Recipient.
 
(c)  The Recipient may contact the Agent at any time while the Restricted Stock
is in book entry form by writing to the Agent at the address below:



 
Mellon Investor Services, LLC
   
P.O. Box 3315
   
South Hackensack, New Jersey 07606
   
Att’n: Shareholder Correspondence
 


or by telephoning the Agent at 1-888-213-0964. The Company may change the Agent
before the restrictions set forth in Section 11 lapse, in which case the
Committee will inform the Recipient of the new Agent and its address.
 
(d)  As soon as practicable after the lapse of the restrictions set forth in
Section 11 with respect to any shares of Restricted Stock and subject to the tax
withholding provisions of Section 5, the Agent shall cause the “Net Shares” (as
that term is defined in Section 5) to be prepared and delivered in accordance
with Recipient’s instructions.
 
6

--------------------------------------------------------------------------------


 
(e)  In its discretion, the Company may cause the Agent to place legends upon
any Stock certificates awarded hereunder, and otherwise may restrict Recipient’s
ability to transfer such Stock, if and to the extent necessary to comply with,
or facilitate the Company’s compliance with, federal or state securities laws or
any regulations thereunder, or the requirements of the New York Stock Exchange
or other exchange upon which the Stock is listed or approved for listing.
 
   Section 4.  RIGHTS AS A STOCKHOLDER. Until such time, if ever, as the
Recipient may forfeit any Restricted Stock in accordance with Section 6 hereof,
the Recipient shall be a stockholder of record of the Company for all purposes
with respect to the Restricted Stock and shall have all rights of a common
stockholder of the Company, including the right to vote such Restricted Stock at
any meeting of the common stockholders of the Company and the right to receive
all dividends declared and paid with respect to such Restricted Stock, subject
only to the restrictions imposed by this Restricted Stock Agreement.
 
Section 5.  WITHHOLDING TAXES.
 
(a)  Not later than the date as of which the restrictions set forth in Section
11 shall lapse with respect to all or part of the Restricted Stock covered by
this Restricted Stock Agreement, the Agent shall withhold from such shares that
number of whole shares having a Fair Market Value nearest to the amount required
by law to be withheld by the Company for payment of any national, state or local
taxes of any kind with respect to all of the shares on which the restrictions
have lapsed. The shares on which the restrictions have lapsed remaining after
the reduction for withholding taxes are referred to herein as the “Net Shares.”
The Company may withhold from any dividends payable on shares of Restricted
Stock, the amount required by law to be withheld by the Company for payment of
any national, state or local taxes of any kind. The Committee may take such
other action as may be necessary or appropriate to satisfy any such tax
withholding obligations.
 
(b)  If the Company determines that all or part of the value of the Recipient’s
Restricted Stock is includible in the Recipient’s gross income and subject to
tax withholding as of a date on or before the Committee Certification Date, then
the Company shall notify the Agent to effect tax withholding pursuant to the
provisions of Section 5(a) based on the value of the Restricted Stock on that
date to the extent such value is determined to be includible in the Recipient’s
gross income on that date. The Company’s determination under this Section 5(b)
shall be tentative, reflecting the Company’s determination, based on published
information available as of the last date of the Performance Period, of the
percentage that is likely to be certified by the Committee under Section 2(e).
In making any such tentative determination, the Company shall resolve any
uncertainty in favor of the highest possible percentage under Section 2(e). In
the event that the Committee subsequently certifies a lower percentage under
Section 2(e), the Company shall cause any excess amount previously withheld and
deposited as taxes with respect to the Recipient’s Restricted Stock to be
reallocated to other tax withholding obligations of the Company with respect to
the Recipient. This Section 5(b) is intended to apply only if and to the extent
that the Recipient’s actual (or possible) termination of employment before the
Committee Certification Date did not (or would not) cause a forfeiture under
Section 6, in which case all or a portion of the value of the Recipient’s
Restricted Stock could be includible in gross income on the last day of the
Performance Period. Any withholding and deposit of taxes that the Company causes
to be made under this Section 5(b) shall not cause the restrictions in Section
11 to lapse before the Committee Certification Date or otherwise give the
Recipient any rights in the Restricted Stock before the Committee Certification
Date beyond the rights the Recipient would have had in the absence of this
Section 5(b).
 
7

--------------------------------------------------------------------------------


 
Section 6.  FORFEITURES. Upon a forfeiture of any Restricted Stock under this
Restricted Stock Agreement, the Restricted Stock so forfeited automatically
shall revert to the Company as of the date of the event of forfeiture, and the
affected Recipient thereafter shall have no rights as a shareholder with respect
to such shares, or any interest therein, and the Recipient shall no longer be
entitled to receive dividends on such Stock declared after the date of the event
of forfeiture. Upon notification from the Company of the forfeiture, the Agent
shall retransfer such forfeited Restricted Stock to the name of the Company.


(a)  If Recipient is no longer employed or deemed to be employed by his/her
Employer at any time during the Performance Period for any reason, including
without limitation for termination of employment for cause, other than an event
described in Section 2(b)(i)-(iv) or Section 2(c), all shares shall be
forfeited.
 
(b)  The forfeiture or non-forfeiture of the Restricted Stock, and the lapsing
of the restrictions on the Restricted Stock set forth in Section 11 hereof,
shall not be affected by any change of duties or position of Recipient,
including an Employer-authorized special assignment, so long as Recipient
continues to be an employee of at least one of the Company, a Subsidiary or an
Affiliate.
 
(c)  If as of the first business day following the Committee Certification Date,
the restrictions set forth in Section 11 shall not have lapsed, or have lapsed
on less than all shares of Restricted Stock, the shares on which such
restrictions have not lapsed shall be forfeited.
 
(d)  If an event described in Section 2(b)(i)-(iv) or Section 2(c) occurs during
the Performance Period, all shares that are not Adjusted Shares shall be
forfeited.
 
Section 7.  ADJUSTMENTS. In the event of (a) any change in the outstanding
shares of Stock by reason of any stock split, combination of shares, stock
dividend, reorganization, merger, consolidation, or other corporate change
having a similar effect, (b) any separation of the Company including a spin-off
or other distribution of stock or property by the Company, or (c) any
distribution to stockholders generally other than a normal dividend, the
Committee shall make such equitable adjustment such that the Recipient shall, as
the owner of the Restricted Stock, be entitled to additional Stock or different
stock or securities, and such additional Stock or different stock or securities
shall be deemed to be “Restricted Stock” for all purposes of this Restricted
Stock Agreement. The Agent shall hold such additional Stock or different stock
or securities pursuant to the terms and conditions of this Restricted Stock
Agreement. Any such adjustment by the Committee shall be conclusive and binding
on all concerned.


Section 8.  NO RIGHT TO EMPLOYMENT OR FUTURE AWARDS.
 
(a)  Nothing in this Agreement or the Plan shall confer on the Recipient any
right or expectation to continue in the employ of his/her Employer or the
Company, or to interfere in any manner with the absolute right of the Employer
or the Company to change or terminate the Recipient's employment at any time for
any reason or no reason.
 
8

--------------------------------------------------------------------------------


 
(b)  The Recipient recognizes that the Committee, in making this award of
Restricted Stock, is acting within its discretion under the Plan and is under no
obligation to make any other award to Recipient at any subsequent date.
 
Section 9.  DEFINITIONS.


“Disability” means the condition of being “disabled” within the meaning of
Section 422(c)(6) of the Code, or any successor to such Section.


“Retirement” means voluntary termination of employment from the Company or a
Subsidiary (i) after an individual attains age sixty (60); or (ii) after
completion of twenty (20) years of service with the Company and/or its
Subsidiaries or Affiliates.
 
Section 10.  RULE 16b-3. If and as long as Recipient is a Reporting Person,
he/she shall not act with respect to the Restricted Stock in a manner which, in
the Company's or the Committee's judgment, would contravene any requirement of
Rule 16b-3 as in effect at the time of such action, except with the written
consent of the Company or the Committee.
 
Section 11.   NOT TRANSFERABLE. The Restricted Stock, this Agreement, and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way, whether by operation of law or otherwise and
will not be subject to sale under execution, attachment or similar process. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Restricted Stock, this Agreement, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.
 
Section 12.  AMENDMENTS. This Agreement may be amended in writing by the Company
and Recipient, provided that the Company may amend this Agreement unilaterally
(i) if the amendment does not adversely affect or impair the rights of the
Recipient, (ii) if the Company determines that the amendment is necessary to
comply with Rule 16b-3, or (iii) if the Company determines that the amendment is
necessary to prevent benefits under this Agreement from constituting “applicable
employee remuneration” within the meaning of Section 162(m) of the Code. The
Company shall give notice to the Recipient of any such unilateral amendment
either before or promptly after the effective date thereof.
 
Section 13.  NO RESTRICTION ON RIGHT OF COMPANY TO EFFECT CORPORATE CHANGES.
Neither the Plan nor this Agreement shall affect or restrict in any way the
right or power of the Company or its shareholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Company, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Stock or the rights thereof or which are
convertible into or exchangeable for Stock, or the dissolution or liquidation of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 14.  NO GUARANTEE OF TAX CONSEQUENCES. Neither the Company nor any other
Employer nor the Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.

9

--------------------------------------------------------------------------------


 
Section 15.  ELECTRONIC DELIVERY AND SIGNATURES. Recipient hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents. Recipient hereby consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), and agrees that
his/her electronic signature is the same as, and shall have the same force and
effect as, his/her manual signature. Recipient consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan, including any program
adopted under the Plan.
 
Section 16.  COMMITTEE AUTHORITY. The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of the Agreement as are
consistent with the Plan and this Agreement and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not any
shares of Restricted Stock have vested or shall be forfeited. All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon the Recipient, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.
 
Section 17.  GOVERNING LAW. This Restricted Stock Agreement and any other
document delivered hereunder shall be construed in accordance with and governed
by the laws of the state of Missouri without regard to the principles of
conflicts of law. Each party hereto submits to the exclusive jurisdiction of the
Circuit Court for the County of St. Louis, State of Missouri (“County Court”)
residing in St. Louis County for purposes of all legal proceedings (including,
but not limited to, actions to compel arbitration under the provisions of this
Restricted Stock Agreement) arising out of or relating to this Restricted Stock
Agreement or the transactions contemplated hereby. In the event that the County
Court is for any reason not available for purposes of any such legal proceeding,
then each party hereto submits to the exclusive jurisdiction of the United
States District Court for the Eastern District of Missouri, Eastern Division
(St. Louis). Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objections that either party may now or hereafter have to
the aforesaid venue, including without limitation any claim that any such
proceeding brought in either such court has been brought in an inconvenient
forum, provided however, this provision shall not limit the ability of either
party to enforce the other provisions of this section.
 
Section 18.  AGREEMENT TO ARBITRATE CLAIMS. Recipient and the Company
acknowledge and agree that any and all disputes relating to or arising out of
this Agreement shall be resolved through binding arbitration under the
procedures specified by the Company's Dispute Resolution Program (DRP). The
results of said arbitration shall be final and binding on both Recipient and the
Company. Each party may enforce this section. Each party hereto irrevocably
waives, to the fullest extent permitted by law, any and all rights to a jury
trial.
 
Section 19.  RELATIONSHIP TO THE PLAN. This Restricted Stock Agreement has been
entered into pursuant to the Plan, and each and every provision of this
Restricted Stock Agreement shall be subject to the provisions of such Plan and
the terms therein shall govern this Restricted Stock Agreement.
 
10

--------------------------------------------------------------------------------


 
Section 20.  ENFORCEABILITY; MODIFICATION; CONFORMITY WITH LOCAL LAWS.
Notwithstanding any other provision of this Agreement, the Company and Recipient
agree that: (a) if for any reason any provision of this Agreement is determined
to be legally invalid or unenforceable, the validity of the remainder of the
Agreement will not be affected and such provision will be deemed modified to the
minimum extent necessary to make such provision consistent with applicable law
and, in its modified form, such provision will then be enforceable and enforced,
(b) to the extent the laws of the country or province (other than the United
States or its states) of which Recipient is a citizen or resident ("Local Laws")
require this Agreement to contain a provision, whether it be a covenant,
restriction, prohibition, or otherwise, that provision shall be deemed included
in this Agreement; and (c) the provisions of this Agreement shall be deemed
changed to the extent necessary to ensure compliance by the Company and
Recipient with all Local Laws governing taxation. This Agreement may be restated
by the Company after the Award Date to reflect the changes provided in this
Section, and also may be restated by the Company in a language other than
English even if not required by Local Laws. Recipient’s consent to any such
changes or restatements shall be required only to the extent required by Local
Laws or by the Company.
 
 
11 

--------------------------------------------------------------------------------